UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6304



KENNETH F. WINSTON,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
District Judge. (CA-04-337)


Submitted:   July 27, 2005                 Decided:   August 3, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth F. Winston, Appellant Pro Se.      Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Kenneth F. Winston, a state prisoner, seeks to appeal the

magistrate judge’s order* denying relief on his 28 U.S.C. § 2254

(2000) petition.          This order is not appealable unless a circuit

justice or judge issues a certificate of appealability.           28 U.S.C.

§ 2253(c)(1); see Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7

(4th Cir. 2004).           A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural findings by the

district court are also debatable or wrong.               See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Winston

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.            We dispense

with       oral    argument,   because   the facts and legal contentions are




       *
      The case was decided by a magistrate judge with the parties’
consent. See 28 U.S.C. § 636(c) (2000).

                                         - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        DISMISSED




                              - 3 -